EXAMINER’S AMENDMENTS AND NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendments
Examiner’s Amendments (“E/As”) to the record appear below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for these E/As was given in a 7-22-22 interview with Alison Sachs, Esq.  The application has been amended as follows:
In claim 11, “where M is a metal and” is changed to --where M is a metal that includes Al+3 and-- .
In claim 11, “on a support and includes Al+3” is changed to --on a support-- .
Claims 20-21 are cancelled.

Response to Arguments
Applicant's 7-8-22 arguments vis-à-vis prior art rejections, simply stating that the rejections were addressed by the 7-8-22 claim amendments, have been fully considered and are persuasive in view of said amendments and the above E/As.  The rejections are withdrawn.

Allowable Subject Matter
Claims 11-14 and 16-19 are allowable over the prior art and do not suffer from any deficiencies under 35 U.S.C. § 101 or § 112.  The following is an Examiner’s statement of reasons for allowance: regarding independent claim 11, the most pertinent prior art of record appears to be the 2012 Pang et al. JACS article (incl. its Supporting Info. sheets) and the 2013 Pang et al. JACS article (incl. its Supporting Information sheets), whose teachings and suggestions are in the 2-8-22 Office Action.  Said references do not, however, teach or suggest an M-soc-MOF including1 Al+3, i.e. Al-soc-MOF, as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany said fee.  Such comments should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DANIEL BERNS whose telephone number is (469)295-9161.  The Examiner can normally be reached on M-F 8:30-5:00 (Central).  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Keith Walker can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL BERNS/ July 22, 2022
Primary Examiner
Art Unit 1736




    
        
            
        
            
    

    
        1 The term “including” is considered to be equivalent to the open-set term “comprising”.  MPEP 2111.03.